On writ of certiorari (364 U.S. 813) to review the action of the United States'Court of Claims in holding that plaintiff was not entitled to recover income taxes paid on that portion of its prepaid annual membership dues collected in 1952 and 1953, but which dues plaintiff claimed it should have been permitted to reserve for ratable monthly accrual over the membership periods in the following calendar year as deferred or unearned income, the Supreme Court affirmed, holding that the accounting method used by plaintiff failed to respect the criteria of annual tax accounting and might be rejected by the Commissioner of Internal Revenue.
Petition for rehearing was denied October 9, 1961.